Citation Nr: 1334150	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-03 190	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right ear disorder.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from November 30, 1944 to December 19, 1944.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the RO in Louisville, Kentucky.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The appeal as to the reopened claims is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In January 2004, the RO denied the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right ear disorder and his request to reopen a claim of entitlement to service connection for a heart disorder.  The Veteran submitted a notice of disagreement with the decision but, after a statement of the case was issued, he did not perfect an appeal thereof and new and material evidence was not received prior to the expiration of the appellate period.

2.  Evidence received since the expiration of the appellate period of the January 2004 rating decision is new and material, as the evidence is not cumulative and redundant, and it raises a reasonable possibility of substantiating the claims of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right ear disorder and entitlement to service connection for a heart disorder.


CONCLUSIONS OF LAW

1.  The January 2004 decision denying entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right ear disorder and the claim to reopen the issue of entitlement to service connection for a heart disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.202, 20.302, 20.1103 (2003).

2.  Evidence submitted to reopen the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right ear disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a heart disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development requirements have been satisfied to the extent of whether new and material evidence has been submitted, the Board is not precluded from reviewing the Veteran's claims, because the Board is reopening the two claims on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II.  Procedural Background

Historically, in September 1947, the Veteran submitted an original claim of entitlement to service connection for a "nervous condition."  The claim was denied in an October 1947 rating decision, at which time the claimed disability was characterized as "nervousness-heart condition."  In August 1966, the Veteran submitted another claim of entitlement to service connection, including for a heart disorder.  The claim was denied in September 1966 and, in a September 1967 letter, the Veteran was informed that the issue was not on appeal but, instead, he needed to submit new and material evidence in support of the claim.  After the Veteran submitted statements in support of the heart disorder claim in 2000 and 2001, the RO denied his claim in a March 2002 rating decision because new and material evidence had not been submitted.  

In August 2001, the Veteran submitted an original claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hearing loss and other residuals of a right ear disorder resulting from VA treatment in March 2000.  In an April 2003 rating decision, the RO denied the claim.  Then, in January 2004, after the Veteran submitted supporting statements for both claims in 2003, the RO continued to deny the section 1151 claim on the merits and deny the claim to reopen the heart disorder claim because new and material evidence had not been submitted.

In February 2004, the Veteran filed a notice of disagreement with the January 2004 rating decision.  Although a statement of the case was issued in April 2006, the Veteran did not perfect the appeal of the two claims by submitting a VA Form 9 or other correspondence containing the necessary information for a substantive appeal.  See 38 C.F.R. § 20.202.  The Veteran had 60 days from April 3, 2006-the date of the issuance of the statement of the case-to submit a substantive appeal.  Id.  Within that time period, the correspondence from the Veteran consisted of two statements indicating he had a change of address and a request for copies of items listed in the April 2006 statement of the case.  Thus, even though the Veteran's address changed during that time period, it is shown that he received the April 2006 statement of the case as he referenced the document.  No correspondence that could be construed as a substantive appeal was received within the period in which to appeal.  Additionally, prior to the expiration of the appellate period, new and material evidence was not received which would have had to be considered in connection with the pending claim.  See 38 C.F.R. § 3.156(b).  As such, the January 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.202, 20.302, 20.1103.

In May 2007 and February 2008, the Veteran submitted claims to reopen the issues of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right ear disorder and entitlement to service connection for a heart disorder.  After the claims to reopen these issues were denied in the May 2008 rating decision, the Veteran perfected an appeal.  These claims have been certified to the Board for appellate review.

III.  Reopening a Previously Denied Claim

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim for a right ear disorder under the provisions of 38 U.S.C.A. § 1151, but not the claim to reopen the claim of entitlement to service connection for a heart disorder, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the January 2004 rating decision is the last final disallowance with respect to both of the claims at issue herein, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

IV.  Analysis

At the time of the expiration of the appellate period of the January 2004 rating decision, the evidence of record included:  the Veteran's available service treatment records; a letter from Dr. D.R.S., dated in August 1947; treatment records from Cardiology Associates of Kentucky and St. Joseph Hospital, dated from October 1997 to December 2000; treatment records from Shea Ear Clinic, dated from July 2001 to August 2001; a treatment record from Bluegrass Ear, Nose, and Throat, dated in October 2002; a treatment record from Clinic for Urologic Wellness, dated in August 2000; treatment records from the VA Medical Center (VAMC) in Lexington, Kentucky, dated from April 1992 to March 2006; a letter from friend L.H., dated in September 1947; letters from friend E.F., dated in September 1947 and August 2003; letters from family members, dated in December 2000 and February 2002; and claims for benefits and statements from the Veteran.

Following the expiration of the appellate period of the January 2004 rating decision, new evidence added to the record includes:  treatment records from the Lexington VAMC, dated from February 2007 to July 2012; VA examination reports, dated in June 2012; a letter from G.L., dated in December 2006; and statements from the Veteran.

Right Ear Disorder

The Veteran contended that medical professionals at the Lexington VA Medical Center (VAMC) improperly installed a tube in his right ear in March 2000 that caused a hole in his right ear drum.  He indicated that that a right ear disorder resulted from this treatment, including right ear deafness.  The Veteran stated that a specialist told him that the tube should not have been put in the ear.  He indicated that he had to have follow-up surgery with the private provider Shea Clinic to remove the tube and patch the ear drum.  The Veteran maintained that his right ear problems were caused by inexperienced clinicians, which could have been prevented if experienced specialists had treated him.  These contentions raised a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to VA medical treatment.

The evidence shows that the Veteran had a tube placed in his right ear without difficulty on March 15, 2000 at the Lexington VAMC Otolaryngology Clinic by a resident physician.  At that time, the Veteran had a history of right ear hearing loss with a conductive component and benign paroxysmal positional vertigo.  He also had a history of a fall off of a roof in 1997, that resulted in dizziness and balance problems.

Subsequent VA treatment records showed that the Veteran had a progressive complaint of decreased hearing on the right side and vertigo that had gone away.  It was noted in October 2000, that a tube had been put in the Veteran's ear to address the mild conductive component of right ear hearing loss but that it had not helped.  Speech discrimination in the right ear was noted as 56 percent compared to 86 percent prior to the tube insertion.  It was thought that the progressive decrease in speech discrimination could somehow be related to the 1997 head trauma.  

The evidence showed that in July 2001, the Veteran underwent right ear surgery at private treatment provider Shea Clinic.  The diagnoses were right ear positional vertigo and perforated ear drum.  A history was noted of a hole in the Veteran's ear drum after a tube was removed.  An August 2001 letter from the clinic informed the Veteran that he had a severe high-tone, nerve type hearing loss, greater on the right side, with a poor understanding of words.  It was note that this was inherited from his parents and that no treatment was possible.  The Veteran was informed that a large hole was in the Veteran's right ear drum after a blue plastic tube was removed from the canal.  The hole was covered with a small patch during the surgery.  Hearing aids were recommended.  It was also noted that the Veteran had loss of balance and dizzy spells due to fluid in his inner ear as a result of the head injury from when he fell.  The remaining medical evidence showed continued treatment for hearing loss with a fitting for hearing aids in April 2003.

In denying this claim in the April 2003 and January 2004 decisions, the RO determined that the hole in the Veteran's right ear from tube placement was reasonably foreseeable and that there was no additional disability in right ear hearing loss as the treatment merely did not improve hearing.  

The new evidence includes an April 2010 statement from the Veteran in which he reports that he was told by his private physician that the tube was in his right ear for way too long.  Additionally, a June 2012 VA ear examination report notes that the Veteran had a hole in his right eardrum following the March 2000 tube insertion.  This information is new and material evidence as the claim was previously denied based on a determination that the evidence did not show additional disability and the denial implied that there was no instance of fault on the part of VA.  Thus, this evidence is not cumulative or redundant of the evidence that existed at the time of the expiration of the appellate period of the January 2004 rating decision.  This is particularly so when the credibility of the Veteran's statement is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed).

The Board therefore finds that the evidence submitted since expiration of the appeal period for the January 2004 rating decision is new in that it was not previously before VA decisionmakers.  Moreover, the new evidence is material because the evidence pertaining to the possibility of additional disability following the March 2000 VA treatment and possible instance of fault on the part of VA is not cumulative and redundant, and it raises a reasonable possibility of substantiating the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right ear disorder.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold.   Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the claim is reopened because new and material evidence has been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right ear disorder is addressed further in the remand following the decision.

Heart Disorder

The Veteran contended that he was healthy when he entered service in 1944 and that he developed heart problems while in service.  He indicated that he was told he had heart problems during service after he complained of nervousness and dizziness.  The Veteran stated that he was discharged due to the heart problems even if it was not documented on his discharge papers.  Thus, he contended that service connection is warranted for a heart disorder.

The evidence showed that the Veteran had a normal entrance examination as it pertains to the heart in November 1944.  In December 1944, he was seen for a history of enuresis.  The Veteran also had complaints of headaches and dizzy spells.  It was noted that he was unreliable, moody, and had fainting spells.  A military psychiatrist indicated that the Veteran was tense, tremulous, and immature.  A separation examination was conducted later that month, which showed no heart problems or defects.  The only defect listed was "unsuitability."

When the Veteran filed his original claim in September 1947, he submitted a letter from his treating private physician, dated in August 1947.  Dr. D.R.S. stated that the Veteran was very nervous and not able to do much work due to his nervous condition.  September 1947 letters from L.H. and E.F. noted that the Veteran was nervous and had dizzy spells.  The RO initially denied the claim in October 1947, on the basis of a heart disorder and nervousness was not then shown by the evidence of record.

Records after service showed that the Veteran had a mildly sclerotic aortic valve in December 1997 based on an echocardiogram.  A March 1998 record from Cardiology Associates includes a diagnostic assessment of heart murmur compatible with mitral valve prolapse and mitral insufficiency.  In denying this claim again in the March 2002 and January 2004 decisions, the RO determined that new and material evidence had not been submitted to reopen the claim.  Although there was new evidence of a heart disorder, the RO determined that the evidence did not show that the heart disorder was related to military service.

The evidence since that time includes VA treatment records, dated since February 2007, which show treatment for heart problems.  A November 2007 record shows a complaint of chest palpitations with mitral valve prolapse, mitral regurgitation, and aortic insufficiency.  Similar findings were seen in March 2010.  Notably, when seen by the VA cardiology clinic at that time, the Veteran reported a history that he was first told that he had a heart murmur in 1944.  The new evidence also contains multiple statements from the Veteran, including one in November 2012, wherein he recalls that his heart was checked during service and he was told he had a heart murmur.

This information is new and material evidence as the claim was previously denied on the merits in October 1947 based on a determination that the evidence did not show the existence of a heart disorder.  Additionally, the Veteran's statements that he was told he had a heart murmur in 1944 relate to the element of the service connection claim requiring a "nexus" between the current disability and service.  Thus, this evidence is not cumulative or redundant of the evidence that existed at the time of the prior denials, particularly when the credibility of the Veteran's statements is presumed.  See Justus, 3 Vet. App. at 513.

The Board therefore finds that the evidence submitted since expiration of the appeal period for the January 2004 rating decision is new in that it was not previously before VA decisionmakers.  Moreover, the new evidence is material because the evidence pertaining to the existence of a current heart disorder and its possible relationship to service is not cumulative and redundant, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a heart disorder.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the claim is reopened because new and material evidence has been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of entitlement to service connection for a heart disorder is addressed further in the remand following the decision.



ORDER

New and material evidence has been presented to reopen a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right ear disorder; the appeal of this issue is granted to this limited extent.

New and material evidence has been presented to reopen a claim of entitlement to service connection for a heart disorder; the appeal of this issue is granted to this limited extent.


REMAND

In regard to the reopened claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right ear disorder, the Board finds that the notice letters provided to the Veteran during the pendency of the appeal did not include the particularized requirements for this section 1151 claim.  The notice letters sent to the Veteran in connection with this claim pertained to reopening a claim based on new and material evidence and how to substantiate a service connection claim.  As such, the Board finds that the claim must be remanded to provide the Veteran with proper notice for this claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Additionally, the Board finds it necessary to remand the claim to schedule the Veteran for another VA examination to address whether he had additional disability as a result of the March 15, 2000, treatment by VA when he had a tube put in his right ear and, if so, whether the additional disability was the result of some instance of fault on the part of VA or was an event not reasonably foreseeable.  The June 2012 VA examiner indicated that the Veteran did not have additional disability in the form of hearing loss and dizziness because he already had those conditions prior to March 2000.  However, the examiner did not squarely address whether the March 2000 treatment made the Veteran's hearing loss or dizziness worse in the form of additional disability even if he already had those conditions.

As the claim of entitlement to service connection for a heart disorder, the Board finds it necessary to remand the claim to allow for the RO to adjudicate the reopened claim on the merits in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010) ("When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.").  See also Bernard, 4 Vet. App. at 394.

The Veteran has not yet been afforded a VA examination and medical opinion in connection with the claim of entitlement to service connection for a heart disorder.  In view of the evidence of record, the Board also finds it necessary to remand this claim for an examination and medical opinion that addresses whether the Veteran has a heart disorder that is related to his military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, this case is remanded for the following actions:

1.  The RO must provide a notice letter to the Veteran with respect to his reopened claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right ear disorder.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran must be informed of the information and evidence needed to substantiate the claim under section 1151.  The RO must allow the Veteran an opportunity to respond. 

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain the Veteran's more recent treatment records since July 2012from the Lexington VAMC.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be afforded a VA examination and obtain a medical opinion by a physician with the appropriate expertise to determine whether the Veteran had additional right ear disability as a result of the March 15, 2000, treatment at the Lexington VAMC that was the result of any deficiencies by VA.  All findings must be reported in detail.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the opinion report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination and a review of the evidence, the examiner must provide an opinion as to whether the Veteran had additional disability of the right ear, including whether any existing disability, such as hearing loss or dizziness, was made worse, as a result of the March 15, 2000, VA treatment.  If so, the examiner must provided an opinion as to whether any additional right ear disability was (a) caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical, or surgical treatment, or examination, or (b) was due to an event not reasonably foreseeable.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The Veteran must be afforded an appropriate VA examination to determine whether any heart disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that theses records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed heart disorder is related to the Veteran's active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for the VA examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Finally, after undertaking any other development deemed appropriate, the RO must re-adjudicate the merits of the issues on appeal.  If a benefit sought is not granted, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


